department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s div i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date se t eo ra t date date index uil no dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 we made this determination for the following reason s your insurance arrangement involves only one type of insurance_contract this arrangement does not qualify as an insurance arrangement for federal_income_tax purposes because there is no risk_distribution because the arrangement does not qualify as insurance for federal_income_tax purposes you do not qualify as an insurance_company for ------- and ------- you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter
